*441ON Rebearing.
THURMAN, J.
On application for rebearing appellants contend that the court erred on the question of title by adverse possession and also as to the question of damages awarded to plaintiff.
On the first question appellants’ brief is exceedingly elaborate, and if pertinent to the issues involved would be both interesting and instructive. However the argument from beginning to end is based upon a misconception of the principle upon which the court decided the case. The court did not assume that the grant to the state of the lands in .question was made upon a condition subsequent or that such grant was liable to be defeated by a happening of such condition .or a failure thereof. No such consideration influenced the judgment of the court, nor is any such thought or idea fairly deduc-ible from the opinion handed down. The court in its opinion was influenced largely by the doctrine enunciated in Cooper v. Roberts, 18 How. (U. S.) pages 181, 182 (15 L. Ed. 338), cited in our opinion and also relied on by appellants, wherein the Supreme Court of the United States, in speaking of the nature of grants of land by Congress to states for school purposes, says:
“The trusts created by these compacts relate to a subject certainly of universal interest, but of municipal concern, over which the power of the state is plenary and exclusive. In the present instance the grant is to the state directly, without limitation of its power, though there is a sacred obligation imposed on its public faith." (Italics supplied.)
This court in its opinion recognized the fact that there was no limitation upon the power of the state, as far as the Enabling Act is concerned, to dispose of the lands in any manner or for any purpose whatever; that the state could even squander the lands, or give them away to its favorites without consideration, just the same as it could repudiate its just obligations and disregard every principle of honor. All this was fully understood by the court, which was also fully advised that no matter what the state did with the lands, or the *442funds arising from a disposal thereof, the title would not and could not revert to the grantor by virtue of any terms of the Enabling Act. But back of all this, the court was also aware, as suggested in the excerpt quoted from the opinion in Cooper v. Roberts, supra, that there was, by the grant to the state, “a sacred obligation imposed upon its public faith” to devote the lands in question, or the proceeds arising therefrom, to the very purpose for which they were granted by Congress. Influenced by these considerations, together with the solemn pledges, guarantees, and assurances made by the state Constitution in accepting the grant, this court was compelled to determine the question once for all as to whether or not the statutes of limitation relied on by appellants apply to the lands in dispute. "We came to the conclusion the statutes do not apply for the reason that such application would be repugnant to both the letter and spirit of the state Constitution, the provisions of which we have quoted at length in the opinion. The Constitution declares that such lands "shall be held in trust .for the people to be disposed of as may be provided by law for the respective purposes for which they have been or may be granted.” We emphasized the language just quoted, and stated that it was an "absolute limitation upon the power of the state to dispose of such lands, 'or permit them to be disposed of, except for the purposes for which they were granted by Congress.” We reaffirm what was there stated, for we find no reason to change our opinion. If there ever was a solemn declaration of trust made by a grantee of lands and published as such to all the world, it seems to us that this declaration is a perfect example. In view of the pledges, guaranties, assurances, and declarations of the Constitution, it must be conceded that these lands are held by the state in its governmental capacity and not otherwise. Where such is the case, ordinary statutes of limitations do not apply. To bring such lands within the operation of limitation statutes, it is extremely doubtftfl if anything short of an amendment to the Constitution could effect the result. It is not necessary, however, to determine that question in the instant case.
*443With this explanation there ought not longer to be any doubt as to the grounds upon which we based our opinion. Believing, as we did, that by the Enabling Act the state was morally bound because of the “sacred obligation imposed upon its public faith,” and believing also that by the provisions of the state Consitution it was not'only morally but legally bound to see that these lands or the proceeds thereof were devoted to school purposes,- the court was of opinion the statutes of limitation had no application to the ease.
On the question of damages the writer of the opinion, at the time it was written, believed there was substantial evidence to the effect that water for the land could be rented for the irrigation season for the sum of $5 per acre. So believing, by a simple mathematical demonstration he arrived at the conclusion that the findings of the court as to plaintiff’s damages were sustained by the evidence. The opinion was accordingly prepared and rendered. When counsel for appellants filed their petition for a rehearing, and called our attention specifically to the evidence upon that point, we found it necessary to make a careful investigation,' and we are not entirely satisfied that the evidence referred to justified the conclusion reached in our opinion. While there is evidence to the effect that the rental value of water for irrigation at Sunnyside was $5 per acre for the irrigation season, there is no substantial evidence that such water was available for the land in question, so that the opinion, in that respect, is subject to the criticism of appellants’ counsel.
This, however, is an action at law. The purpose of the appeal is to reverse the judgment. If there is any substantial evidence to sustain the findings the judgment should be affirmed. There is evidence in the record of an entirely different character from that above referred to, which 8 it becomes our duty to consider. One Geo. N. Hill, a witness for plaintiff, farmer by occupation, acquainted with the land in controversy and climatic conditions in that vicinity, testified that during the years 1912 to 1916, inclusive, the winter snows and rainfall in the neighborhood where the lands are situated were sufficient to produce one good crop *444of lucern without irrigation; that a good crop of lucern would amount to approximately two tons per acre, that baled lucern hay during the years mentioned had a market value at Sun-nyside of $15 to $17 per ton, and that the cost of cutting, raking, stacking, wiring, and baling would not exceed $5 per ton. Conceding, as contended by appellants’ counsel, that there were only 38 and a fraction acres of the land in controversy that was.in actual cultivation, and, taking the lowest market price per ton mentioned in the evidence referred to, the amount of damages is easily ascertained. Two tons per acre for 38 acres is 76 tons- per year. This amount, multiplied by $10, the net price per ton after all costs and expenses are paid, amounts to $760 per year. For five years, from 1912 to 1916, inclusive, the amount would be five times $760, or $3,800. In addition to this, the same witness testified that after the hay was cut the land was worth $1 per acre annually for pasture, which for the five years would aggregate $190, making a total of $3,990.
This court cannot take judicial notice of the fact, or assume as a matter of common knowledge, that the land would not produce two tons of lucern per acre, without irrigation, or that its market value when baled would not be $15 per ton, or that the cost of harvesting, baling, and preparing 9 it for market would exceed $5 per ton. If we cannot take judicial notice of these facts we are bound to accept the evidence as substantial, even though there may be those who seriously doubt its credibility.
Having considered all the grounds assigned by appellants’ counsel in support of their application for a rehearing the court is of the opinion the application should be denied.
CORFMAN, C. J., and WEBER, GIDEON, and FRICK, JJ., concur.